J-S01022-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

THELBERT LEWIS

                            Appellant                No. 1304 EDA 2015


                   Appeal from the PCRA Order April 21, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0407531-1986

BEFORE: GANTMAN, P.J., MUNDY, J., and MUSMANNO, J.

JUDGMENT ORDER BY MUNDY, J.:                      FILED JANUARY 25, 2016

        Appellant, Thelbert Lewis, appeals pro se from the April 21, 2015

order, dismissing as untimely his second petition for relief filed pursuant to

the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.          After

careful review, we affirm.

        On May 4, 1987, Appellant pled guilty to one count each of second-

degree murder, criminal conspiracy, and kidnapping, and two counts of

robbery.1 That same day, the trial court imposed an aggregate sentence of

life imprisonment.      On February 12, 1993, this Court affirmed Appellant’s

judgment of sentence, and our Supreme Court denied Appellant’s petition for


____________________________________________


1
    18 Pa.C.S.A. §§ 2502(b), 903(a), 2901(a), and 3701(a), respectively.
J-S01022-16


allowance of appeal on June 7, 1993.2 Commonwealth v. Lewis, 620 A.2d
516 (Pa. Super. 1993) (unpublished memorandum), appeal denied, 627
A.2d 730 (Pa. 1993). Appellant did not file a petition for a writ of certiorari

with the United States Supreme Court.              As a result, his judgment of

sentence became final on September 7, 1993, when the filing period for such

a petition expired.3 See generally 42 Pa.C.S.A. § 9545(b)(3); U.S. S. Ct.

R. 13(1). Because Appellant’s judgment of sentence became final before the

effective date of the 1995 amendments to the PCRA, Appellant had one year

from the effective date of those amendments, or until January 16, 1997, to

file a timely PCRA petition.4       See Commonwealth v. Thomas, 718 A.2d
326, 329 (Pa. Super. 1998) (en banc).            Appellant filed the current PCRA




____________________________________________


2
  Appellant did not file a direct appeal. However, he filed a petition under
the Post Conviction Hearing Act, the predecessor to the PCRA, seeking to
appeal his judgment of sentence nunc pro tunc, which the trial court granted
on April 30, 1991.
3
  We observe that the 90th day fell on Sunday, September 5, 1993, and
Monday, September 6, 1993 was Labor Day, a federal legal holiday.
Therefore, the 90th day for Appellant to file a timely petition for a writ of
certiorari was Tuesday, September 7, 1993. See U.S. S. Ct. R. 30(1).
4
 Appellant filed his first, timely PCRA petition on July 17, 1996, which the
PCRA court dismissed on June 12, 1997. This Court affirmed that order on
October 2, 1998, and our Supreme Court denied his petition for allowance of
appeal on April 6, 1999. Commonwealth v. Lewis, 718 A.2d 1262 (Pa.
Super. 1998), appeal denied, 737 A.2d 1224 (Pa. 1999).




                                           -2-
J-S01022-16


petition on July 10, 2012.5 As a result, it was facially untimely because it

was not filed within one year of Appellant’s judgment of sentence becoming

final. See 42 Pa.C.S.A. § 9545(b)(1).

       Moreover, in his appellate brief, Appellant does not expressly argue

that one of the three enumerated time-bar exceptions applies. To the extent

that Appellant’s PCRA petition could be construed as arguing that the United

States Supreme Court’s decision in Martinez v. Ryan, 132 S. Ct. 1309

(2012), satisfies the new constitutional right exception to the PCRA time-

bar, this Court has rejected that argument. Commonwealth v. Saunders,

60 A.3d 162, 165 (Pa. Super. 2013) (concluding “[w]hile Martinez

represents a significant development in federal habeas corpus law, it is of no

moment with respect to the way Pennsylvania courts apply the plain

language of the time bar set forth in section 9545(b)(1) of the PCRA[]”),

appeal denied, 72 A.3d 603, cert. denied, Saunders v. Pennsylvania, 134
S. Ct. 944 (2014); see also Commonwealth v. Holmes, 79 A.3d 562,

581-582 (Pa. 2013) (explaining that Martinez did not create a constitutional

right to counsel in a collateral proceeding), quoting Martinez, supra at
____________________________________________


5
  We note that even though Appellant captioned his second petition as a writ
for habeas corpus, the ineffective assistance of counsel claims raised therein
are cognizable under the PCRA.          See 42 Pa.C.S.A. § 9543(a)(2)(ii).
Accordingly, Appellant is not entitled to habeas corpus relief. See id.
§ 9542; Commonwealth v. Turner, 80 A.3d 754, 770 (Pa. 2013) (stating
that because Appellant’s “claim[] [was] cognizable under the PCRA … the
writ of habeas corpus was not available[]”). Therefore, the PCRA court
properly treated Appellant’s petition as a PCRA petition.



                                           -3-
J-S01022-16


1319-1320. Therefore, Appellant’s PCRA petition is untimely and he has not

proven that any of the time-bar exceptions apply.

      Based on the foregoing, we conclude the PCRA court properly

dismissed Appellant’s petition as untimely.   Accordingly, the PCRA court’s

April 21, 2015 order is affirmed.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/25/2016




                                    -4-